Citation Nr: 0018169	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-17 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for chronic lumbar disc disease, on appeal from an initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



REMAND

The veteran served on active duty from October 1971 to 
November 1975.

This appeal arises from a rating decision of August 1996 from 
the Montgomery, Alabama, Regional Office (RO).

At a personal hearing at the RO in July 1992, the veteran 
indicated that he was receiving Social Security 
Administration disability benefits due in part to his back 
disability.  Records related to the Social Security 
determination may provide probative evidence related to the 
veteran's back disability.  Accordingly, this case must be 
returned to the RO to obtain such records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In the veteran's notice of disagreement, he indicated he was 
taking morphine epidural blocks for his back pain.  
Additionally, in his substantive appeal, he indicated that he 
had been informed by a physician that he needed a morphine 
box implanted due to his pain.  These statements indicate the 
veteran is under continuing treatment for his lumbar spine 
disorder.  The latest VA treatment records in the claims file 
are dated in November 1992 and the latest private treatment 
records in the claims file are from January 1997.  Records 
related to the recent treatment of the veteran's back 
disability may provide probative evidence for evaluating his 
claim.  Accordingly, this case must be returned to the RO to 
obtain VA and private medical records related to treatment of 
the veteran's lumbar spine.  

The veteran underwent a VA examination of the lumbar spine in 
June 1998.  The report of the examination provides an 
assessment regarding knee and ankle jerk reflexes.  However, 
it does not indicate whether there is any impairment of 
muscle strength or sensation in the lower extremities related 
to the veteran's lumbar spine disability.  Therefore, this 
case will be returned to the RO for further examination of 
the veteran to obtain an assessment the veteran's lumbar 
spine including the neurologic status, including strength, of 
the lower extremities related to the lumbar disc disease.


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the Social 
Security Administration provide a legible 
copy of the decision that found the 
veteran disabled, supporting medical 
evidence for that decision, and any 
follow up evaluations.  

2.  The RO should request that the 
veteran provide the name and address of 
the health care providers, both private 
and VA, who have provided treatment for 
his lumbar spine disorder from January 
1993 to the present.

3.  Following receipt of the above 
requested information, the RO should 
request legible copies of medical records 
from the health care providers 
identified, following receipt of any 
necessary authorizations for the release 
of such information.

4.  The RO should request that the 
veteran be scheduled for a VA examination 
of the lumbar spine.  All appropriate 
tests and studies should be conducted.  
The examiner should be requested to fully 
describe the symptoms and impairment due 
to the veteran's lumbar disc disease.  
The examiner should also fully describe 
the neurologic symptoms in the lower 
extremities related to the veteran's 
lumbar spine disability including deep 
tendon reflexes, sensation, and muscle 
strength.  The examiner should present 
all findings, and the medical rationale 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiner for review 
prior to evaluation of the veteran.

5.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether an increased 
disability rating for chronic lumbar disc 
disease can be granted.  In evaluating 
the veteran's claim, the RO should 
consider whether a staged rating may be 
appropriate.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable period of time 
within which to respond.  The case should then be returned to 
the Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


